Exhibit 10.1
Execution Version
Targa Resources Partners LP
and
Targa Resources Partners Finance Corporation
$250,000,000
77/8% Senior Notes Due 2018
PURCHASE AGREEMENT
August 10, 2010
BANC OF AMERICA SECURITIES LLC
As representative of the
several Initial Purchasers listed
in Schedule 1 hereto
One Bryant Park
New York, NY 10036
Ladies and Gentlemen:
          Targa Resources Partners LP, a limited partnership organized under the
laws of Delaware (the “Partnership”), along with Targa Resources Partners
Finance Corporation (“Finance Co” and, together with the Partnership, the
“Issuers”) hereby confirm their agreement with the several Initial Purchasers
listed in Schedule 1 hereto (the “Initial Purchasers”) for whom Banc of America
Securities LLC is acting as representative as set forth below.
          Targa Resources GP LLC, a Delaware limited liability company (the
“General Partner”) owns a 2% general partnership interest in the Partnership.
The Partnership’s direct or indirect majority-owned subsidiaries are listed in
Schedule 2 hereto and are referred to herein as the “Subsidiaries”; and the
Subsidiaries listed in Schedule 3 hereto are referred to herein as the
“Non-Guarantor Subsidiaries.”
          Section 1. The Securities. Subject to the terms and conditions herein
contained, the Issuers propose to issue and sell to the Initial Purchasers
$250,000,000 aggregate principal amount of their 77/8% Senior Notes due 2018
(the “Notes”), which will be unconditionally guaranteed on a senior basis as to
principal, premium, if any, and interest (the “Guarantees”) by the Subsidiaries
of the Partnership named in Schedule 4 hereto (each individually, a “Guarantor”
and collectively, the “Guarantors” and, together with the Non-Guarantor
Subsidiaries (other than Targa Canada Liquids Inc., Finance Co and Warren
Petroleum Company LLC), the “Material Subsidiaries”). The Notes are to be issued
under an indenture (the “Indenture”) to be dated as of August 13, 2010, by and
among the Issuers, the Guarantors and U.S. Bank National Association, as Trustee
(the “Trustee”).

 



--------------------------------------------------------------------------------



 



          The Notes will be offered and sold to the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “Act”), in
reliance on exemptions therefrom.
          In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum dated August 9, 2010 (including any documents
incorporated therein by reference, the “Preliminary Memorandum”) setting forth
or including a description of the terms of the Notes, the terms of the offering
of the Notes, a description of the Partnership and any material developments
relating to the Partnership after the date of the most recent historical
financial statements included therein. As used herein, “Pricing Disclosure
Package” shall mean the Preliminary Memorandum, as supplemented or amended by
the written communications listed on Annex A hereto in the most recent form that
has been prepared and delivered by the Issuers to the Initial Purchasers in
connection with their solicitation of offers to purchase Notes prior to the time
when sales of the Notes were first made (the “Time of Execution”). Promptly
after the Time of Execution and in any event no later than the second Business
Day following the Time of Execution, the Issuers will prepare and deliver to
each Initial Purchaser a final offering memorandum (including any documents
incorporated therein by reference, the “Final Memorandum”), which will consist
of the Preliminary Memorandum with such changes therein as are required to
reflect the information contained in the amendments or supplements listed on
Annex A hereto. The Issuers hereby confirm that each of the Issuers has
authorized the use of the Pricing Disclosure Package, the Final Memorandum and
the Recorded Road Show (defined below) in connection with the offer and sale of
the Notes by the Initial Purchasers.
          All references in this Agreement to financial statements and schedules
and other information which is “contained,” “included” or “stated” in the
Offering Memorandum (as defined below) (or other references of like import)
shall be deemed to mean and include all such financial statements and schedules
and other information which are incorporated by reference in the Offering
Memorandum; and all references in this Agreement to amendments or supplements to
the Offering Memorandum shall be deemed to mean and include the filing of any
document under the Securities Exchange Act of 1934 (the “Exchange Act”) which is
incorporated by reference in the Offering Memorandum.
          The Initial Purchasers and their direct and indirect transferees of
the Notes will be entitled to the benefits of the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Issuers and the Guarantors will agree, among
other things, to file a registration statement (the “Registration Statement”)
with the Securities and Exchange Commission (the “Commission”) registering the
Notes or the Exchange Notes (as defined in the Registration Rights Agreement)
under the Act, unless (i) the Notes are freely transferable without volume
restrictions by holders that are not affiliates of the Issuers in accordance
with Rule 144 (or any similar provision then in effect), (ii) the Notes do not
bear a restrictive legend and (iii) the Notes do not bear a restricted CUSIP
number as of the 370th day after the Closing Date (as defined in Section 3
below).
          Section 2. Representations and Warranties. As of the Time of Execution
and at the Closing Date, the Issuers and the Guarantors jointly and severally
represent and warrant to and agree with each of the Initial Purchasers as
follows (references in this Section 2 to the “Offering Memorandum” are to
(i) the Pricing Disclosure Package in the case of representations

2



--------------------------------------------------------------------------------



 



and warranties made as of the Time of Execution and (ii) both the Pricing
Disclosure Package and the Final Memorandum in the case of representations and
warranties made at the Closing Date):
     (a) The Preliminary Memorandum, on the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package did not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers and the Guarantors
make no representation or warranty as to the information contained in or omitted
from the Pricing Disclosure Package and Final Memorandum, in reliance upon and
in conformity with information furnished in writing to the Partnership by or on
behalf of the Initial Purchasers through Banc of America Securities LLC
specifically for inclusion therein. The Issuers and the Guarantors have not
distributed or referred to and will not distribute or refer to any written
communications (as defined in Rule 405 of the Act) that constitutes an offer to
sell or solicitation of an offer to buy the Notes (each such communication by
the Issuers and the Guarantors or each of their agents and representatives
(other than the Pricing Disclosure Package and Final Memorandum) an “Issuer
Written Communication”) other than the Pricing Disclosure Package, the Final
Memorandum and the recorded electronic road show made available to investors
(the “Recorded Road Show”). Any information in an Issuer Written Communication
or the Recorded Road Show that is not otherwise included in the Pricing
Disclosure Package and the Final Memorandum does not conflict with the Pricing
Disclosure Package or the Final Memorandum and, each Issuer Written
Communication and the Recorded Road Show, when taken together with the Pricing
Disclosure Package does not at the Time of Execution and when taken together
with the Final Memorandum at the Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
     (b) Each of the Partnership, the General Partner and the Material
Subsidiaries has been duly formed or incorporated and is validly existing as a
general partnership, limited partnership, limited liability company or
corporation, as applicable, in good standing under the laws of the jurisdiction
set forth opposite its name in Schedule 2 attached hereto, with full power and
authority to own or lease its properties and to conduct its business, in each
case as described in the Offering Memorandum in all material respects. Each of
the Partnership, the General Partner and the Material Subsidiaries is duly
registered or qualified to do business as a foreign general partnership, limited
partnership, limited liability company or corporation, as applicable, and is in
good standing under the laws of each jurisdiction which requires such
registration or qualification, except where the failure to be so registered or
qualified would not reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business or properties, earnings, condition (financial or otherwise) or
prospects, taken as a whole, of the Partnership and its

3



--------------------------------------------------------------------------------



 



Subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of each Issuer and each Guarantor to
perform its obligations under the Notes.
     (c) Finance Co has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.
     (d) The General Partner is the sole general partner of the Partnership with
a 2.0% general partner interest in the Partnership; such general partner
interest has been duly and validly authorized and issued in accordance with the
agreement of limited partnership of the Partnership (as the same may be amended
or restated at or prior to the Closing Date, the “Partnership Agreement”); and
the General Partner owns such general partner interest free and clear of all
liens, encumbrances, security interests, charges or other claims (“Liens”) other
than (i) those created by or arising under the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”) or the Partnership Agreement,
(ii) restrictions on transferability and other Liens described in the Offering
Memorandum, (iii) those arising under that certain Amended and Restated Credit
Agreement, dated July 19, 2010, by and among the Partnership, Bank of America,
N.A., as administrative agent, and other lenders named therein (as supplemented,
amended or restated and together with the agreements, exhibits and attachments
contemplated or included therein, the “Credit Agreement”) and (iv) those arising
under the Credit Agreement dated January 5, 2010, by and between Targa
Resources, Inc. and the lenders named therein (as supplemented, amended or
restated and together with the agreements, exhibits and attachments contemplated
or included therein, the “Targa Credit Agreement”).
     (e) All of the issued and outstanding equity interests of each Material
Subsidiary (i) have been duly authorized and validly issued (in accordance with
the bylaws or the general partnership, limited partnership or limited liability
company agreements (collectively, the “Organizational Agreements”) or the
certificate of formation or conversion, certificate or articles of
incorporation, or other similar organizational document (in each case as in
effect on the date hereof and as the same may be amended or restated on or prior
to the Closing Date) (collectively with the Organizational Agreements, the
“Organizational Documents”), as applicable, of such Material Subsidiary), are
fully paid (in the case of an interest in a general partnership, limited
partnership or limited liability company, to the extent required under the
Organizational Documents of such Material Subsidiary) and nonassessable (except
(1) in the case of an interest in a Delaware general partnership, Delaware
limited partnership or Delaware limited liability company, as such
nonassessability may be affected by the Delaware Revised Uniform Partnership
Act, Sections 17-607 and 17-804 of the Delaware LP Act or Sections 18-607 and
18-804 of the Delaware Limited Liability Company Act (the “Delaware LLC Act”),
as applicable, (2) in the case of an interest in a general partnership, limited
partnership or limited liability company formed under the laws of another
domestic state, as such nonassessability may be affected by similar provisions
of such state’s general partnership, limited partnership or limited liability
company statute, as applicable, and (3) in the case of an interest in an entity
formed under the laws of a foreign jurisdiction, as such nonassessability may be
affected by similar provisions of

4



--------------------------------------------------------------------------------



 



such jurisdiction’s corporate, partnership or limited liability company statute,
if any, as applicable), other than equity interests that are not owned, directly
or indirectly, by the Partnership, and (ii) other than Cedar Bayou
Fractionators, L.P., a Delaware limited partnership (“CBF”), and Downstream
Energy Ventures Co., L.L.C., a Delaware limited liability company (“DEV”), are
owned, directly or indirectly, by the Partnership, free and clear of all Liens,
other than those arising under the Credit Agreement. The Partnership owns,
directly or indirectly, an 88% interest in CBF and an 88% interest in DEV, in
each case free and clear of all Liens except those arising under the Credit
Agreement and the applicable Organizational Documents. The Subsidiaries other
than the Material Subsidiaries did not, individually or in the aggregate,
account for (x) more than 10% of the total assets of the Partnership and the
Subsidiaries, taken as a whole, as of June 30, 2010 or (y) more than 10% of the
net income of the Partnership and the Subsidiaries, taken as a whole, for the
six months ended June 30, 2010.
     (f) The authorized, issued and outstanding equity interests of the
Partnership are as set forth in the Offering Memorandum as of the dates
specified therein. All of the issued equity interests of the Partnership and all
of the issued shares of capital stock of Finance Co have been duly authorized
and validly issued and are fully paid (to the extent required in the Partnership
Agreement with respect to the Partnership) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act with respect to the Partnership); and none of the outstanding equity
interests of the Partnership and none of the outstanding shares of capital stock
of Finance Co were issued in violation of the preemptive or other similar rights
of any security holder of the Partnership or Finance Co, respectively.
     (g) Except as otherwise disclosed in the Offering Memorandum and except
with respect to the incentive distribution rights held by the General Partner,
there are no outstanding (i) securities or obligations of the Partnership
convertible into or exchangeable for any equity interests of the Partnership,
(ii) warrants, rights or options to subscribe for or purchase from the
Partnership any such equity interests or any such convertible or exchangeable
securities or obligations or (iii) obligations of the Partnership to issue any
such equity interests, any such convertible or exchangeable securities or
obligations, or any such warrants, rights or options.
     (h) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Notes, the Exchange Notes and the
Private Exchange Notes (as defined in the Registration Rights Agreement). The
Notes, the Exchange Notes and the Private Exchange Notes have each been duly
authorized by the Issuers and, when executed by each of the Issuers and
authenticated by the Trustee in accordance with the provisions of the Indenture
and, in the case of the Notes, when delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement, and, in the case of
any Exchange Notes or Private Exchange Notes, when issued in exchange for the
Notes as provided in the Registration Rights Agreement, will constitute valid
and legally binding obligations of each of the Issuers, entitled to the benefits
of the Indenture, and enforceable against each of the Issuers in accordance with
their terms, except that the enforcement thereof may be subject to
(i) bankruptcy,

5



--------------------------------------------------------------------------------



 



insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought (collectively, the “Enforceability Exceptions”). The Guarantees have
been duly authorized and, upon the due issuance and delivery of the related
Notes and the due endorsement of the notations of Guarantee thereon, will
constitute valid and legally binding obligations of each Guarantor, enforceable
against each Guarantor in accordance with their terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions, and will be
entitled to the benefits of the Indenture.
     (i) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Indenture. The Indenture meets the
requirements for qualification under the Trust Indenture Act of 1939, as amended
(the “TIA”). The Indenture has been duly authorized by each of the Issuers and
Guarantors and, when executed and delivered by each of the Issuers and each
Guarantor (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of each of the
Issuers and each Guarantor, enforceable against each of the Issuers and each
Guarantor in accordance with its terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.
     (j) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly authorized by the Issuers and the
Guarantors and, when executed and delivered by each of the Issuers and each
Guarantor (assuming the due authorization, execution and delivery by the Initial
Purchasers), will constitute a valid and legally binding agreement of each of
the Issuers and each Guarantor, enforceable against each of the Issuers and each
Guarantor in accordance with its terms, except that (A) the enforcement thereof
may be subject to the Enforceability Exceptions and (B) any rights to indemnity
or contribution thereunder may be limited by federal and state securities laws
and public policy considerations.
     (k) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by each of
the Issuers and each Guarantor of the transactions contemplated hereby have been
duly authorized by each of the Issuers and each Guarantor. This Agreement has
been duly executed and delivered by each of the Issuers and each Guarantor.
     (l) The Purchase and Sale Agreement dated as of August 6, 2010 by and
between Targa Versado Holdings LP, as the seller, and the Partnership, as the
buyer, as the same may be amended or restated at or prior to the Closing Date
(the “Dropdown Agreement”), whereby the Partnership will acquire the following
interests: (i) 100% of the limited liability company interests in Targa Versado
GP LLC, a Delaware limited liability company (“Targa Versado GP”), and (ii) 100%
of the limited partner interest in

6



--------------------------------------------------------------------------------



 



Targa Versado LP, a Delaware limited partnership (“Targa Versado LP”) and
together with Targa Versado GP, the “Purchased Companies”), has been duly
authorized, executed and delivered by Targa Versado Holdings LP and the
Partnership and is a valid and legally binding agreement of Targa Versado
Holdings LP and the Partnership, enforceable against Targa Versado Holdings LP
and the Partnership in accordance with its terms; except that (A) the
enforcement thereof may be subject to the Enforceability Exceptions and (B) any
rights to_indemnity, contribution and exoneration provisions contained in any of
such agreements may be limited by applicable laws and public policy.
     (m) No permit, consent, approval, authorization, order, registration,
filing or qualification (“Permits”) of or with any court or governmental agency
or body having jurisdiction over any of the Issuers or any Material Subsidiary
or any of their respective properties or assets is required for the issuance and
sale by the Issuers of the Notes to the Initial Purchasers or the consummation
by the Issuers of the other transactions contemplated hereby, except (i) such
Permits as may be required under the Act, the Exchange Act and state securities
or “Blue Sky” laws of any jurisdiction, (ii) such Permits as have been obtained
or will be obtained prior to the Closing Date, (iii) such Permits that, if not
obtained, could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and (iv) such Permits as are disclosed in the
Offering Memorandum.
     (n) Neither of the Issuers nor any Material Subsidiary is in (i) violation
of its Organizational Documents, or violation of any statute, law, rule or
regulation, or any judgment, order, injunction or decree of any court,
governmental agency or body or arbitrator having jurisdiction over any of the
Issuers or Material Subsidiaries or any of their respective properties or assets
or, (ii) breach, default (or an event which, with notice or lapse of time or
both, would constitute such an event) or violation in the performance of any
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, which in the case of
either clause (i) or (ii) would, if continued, have a Material Adverse Effect.
     (o) None of (i) the execution, delivery and performance by either of the
Issuers or any Guarantor of this Agreement, the Indenture and the Registration
Rights Agreement, (ii) the execution, delivery and performance by the
Partnership of the Dropdown Agreement or (iii) the consummation by either of the
Issuers or any Guarantor of the transactions contemplated hereby and thereby, as
applicable (including, without limitation, the issuance and sale of the Notes to
the Initial Purchasers), (A) conflicts or will conflict with or constitutes or
will constitute a violation of the Organizational Documents of either of the
Issuers or any Guarantor, (B) conflicts or will conflict with or constitutes or
will constitute a breach or violation of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default) under any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which either of the Issuers or any Guarantor is a party or by
which any of them or any of their respective properties may be bound, or (C)
(assuming compliance with all applicable state securities or “Blue Sky” laws and
assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 8 hereof) violates or will violate any

7



--------------------------------------------------------------------------------



 



statute, judgment, decree, order, rule or regulation applicable to either of the
Issuers or any Guarantor or any of their respective properties or assets,
except, with respect to clauses (B) and (C) only, for any such conflict, breach
or violation that would not, individually or in the aggregate, have a Material
Adverse Effect.
     (p) The Partnership Agreement has been duly authorized, executed and
delivered by the General Partner, and is a valid and legally binding agreement
of the General Partner, enforceable against the General Partner in accordance
with its terms.
     (q) The Organizational Agreements of the Material Subsidiaries, as
applicable, have been duly authorized, executed and delivered by the parties
thereto, and are valid and legally binding agreements of such parties,
enforceable against such parties in accordance with their terms; provided that,
with respect to each agreement described in this Section 2(q), the
enforceability thereof may be limited by the Enforceability Exceptions; provided
further; that the indemnity, contribution and exoneration provisions contained
in any of such agreements may be limited by applicable laws and public policy.
     (r) The audited consolidated financial statements of the Partnership and
its Subsidiaries included in the Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the Partnership and its consolidated Subsidiaries as of the dates and for the
periods indicated and have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved (except as otherwise noted therein). The summary and selected
financial, statistical and operating information in the Offering Memorandum
accurately present in all material respects the information shown therein and
have been prepared on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein. PricewaterhouseCoopers
LLP, which has certified certain financial statements of the Partnership and its
Subsidiaries and delivered its report with respect to the audited consolidated
financial statements incorporated by reference in the Pricing Disclosure Package
and Final Memorandum (the “Independent Accountants”), is an independent public
accounting firm within the meaning of the Act and the rules and regulations
promulgated thereunder.
     (s) Except as set forth or contemplated in the Offering Memorandum, there
is (i) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Partnership, threatened, to which any of the Issuers,
Material Subsidiaries or Purchased Companies is or may be a party or to which
the business or property of any of the Issuers, Material Subsidiaries or
Purchased Companies is or may be subject, (ii) to the knowledge of the
Partnership, no statute, rule, regulation or order that has been enacted,
adopted or issued by any governmental agency and (iii) no injunction,
restraining order or order of any nature issued by a federal or state court or
foreign court of competent jurisdiction to which any of the Issuers, Material
Subsidiaries or Purchased Companies is or may be subject, that, in the case of
clauses (i), (ii) and (iii) above, is reasonably expected to (A) individually or
in the aggregate to have a Material Adverse Effect, (B) prevent the consummation
of the issuance or sale of the Notes to be sold hereunder, or (C) draw into
question the validity of this Agreement or the Dropdown Agreement.

8



--------------------------------------------------------------------------------



 



     (t) Each of the Issuers and the Material Subsidiaries possesses such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses, except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Effect; each of the Issuers and each
Material Subsidiary is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, result in a Material Adverse Effect; all of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, result in a Material Adverse Effect; and except as described in the
Offering Memorandum, neither of the Issuers and no Material Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.
     (u) Since the date of the most recent financial statements appearing in the
Offering Memorandum and except as set forth or contemplated in the Offering
Memorandum, (i) none of the Issuers or the Material Subsidiaries has incurred
any liabilities or obligations, direct or contingent, or entered into or agreed
to enter into any transactions or contracts (written or oral) not in the
ordinary course of business, which liabilities, obligations, transactions or
contracts would, individually or in the aggregate, be material to the general
affairs, management, business, condition (financial or otherwise), prospects or
results of operations of the Partnership and its Subsidiaries, taken as a whole
and (ii) the Partnership has not purchased any of its outstanding equity
interests, nor declared, paid or otherwise made any distribution of any kind on
its equity interests (other than (A) the Partnership’s quarterly distributions
and (B) with respect to any of the Subsidiaries, the purchase of, or dividend or
distribution on, capital stock or equity interests owned by the Partnership).
     (v) Except as set forth or contemplated in the Offering Memorandum, each of
the Issuers and the Material Subsidiaries has filed all foreign, federal, state
and local tax returns that are required to be filed or has requested extensions
thereof, except in any case in which the failure so to file, individually or in
the aggregate, would not have a Material Adverse Effect, and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as, individually or in the aggregate, would not have a Material
Adverse Effect.
     (w) Each of the Issuers and the Guarantors is not now nor after giving
effect to the issuance of the Notes and the execution, delivery and performance
of this Agreement, the Registration Rights Agreement and the Indenture, and the
consummation of the transactions contemplated thereby or described in the
Offering Memorandum, will be (i) insolvent, (ii) left with unreasonably small
capital with which to engage in its anticipated business or (iii) incurring
debts or other obligations beyond its ability to pay such debts or obligations
as they become due.

9



--------------------------------------------------------------------------------



 



     (x) Any statistical and market-related data included in the Offering
Memorandum are based on or derived from sources that each of the Issuers and the
Guarantors believe to be reliable and accurate, and the Issuers have obtained
the written consent to the use of such data from such sources to the extent
required.
     (y) Each of the Issuers and the Material Subsidiaries has good and
marketable title to all real property and good title to all personal property
described in the Offering Memorandum as being owned by it free and clear of all
Liens, except (i) as described, and subject to limitations contained, in the
Offering Memorandum, (ii) Liens that arise under the Credit Agreement or
(iii) to the extent the failure to have such title or the existence of such
Liens would not, individually or in the aggregate, have a Material Adverse
Effect; provided that, with respect to any real property and buildings held
under lease by the Partnership and the Material Subsidiaries, such real property
and buildings are held under valid and subsisting and enforceable leases with
such exceptions as do not materially interfere with the use of the properties of
the Partnership and the Material Subsidiaries taken as a whole as they have been
used in the past as described in the Offering Memorandum and are proposed to be
used in the future as described in the Offering Memorandum, except to the extent
the failure to hold such valid and subsisting and enforceable leases would not,
individually or in the aggregate, have a Material Adverse Effect.
     (z) The Partnership and the Material Subsidiaries have such easements or
rights-of-way (collectively, “rights-of-way”) as are necessary to conduct their
business in the manner described, and subject to the limitations contained, in
the Offering Memorandum, except for (i) qualifications, reservations and
encumbrances that would not have, individually or in the aggregate, a Material
Adverse Effect, (ii) such rights-of-way that, if not obtained, would not have,
individually or in the aggregate, a Material Adverse Effect and
(iii) rights-of-way held by Affiliates of the Partnership as nominee for the
benefit of the Partnership and the Material Subsidiaries.
     (aa) Except for such exceptions that would not reasonably be expected to
result in a Material Adverse Effect, (i) each of the Issuers and each Material
Subsidiary owns or possesses, or can acquire or use on reasonable terms,
adequate patents, patents rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry out their respective businesses now or proposed to
be operated by them as described in the Offering Memorandum, and (ii) each of
the Issuers and each Material Subsidiary has not received any notice and is not
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect any of its interest therein.
     (bb) Subject to the limitations and other provisions of the Dropdown
Agreement, the Purchased Companies will collectively own, directly or
indirectly, at the closing of the transactions contemplated by the Dropdown
Agreement, a 63% limited liability company interest in Versado Gas Processors,
L.L.C., a Delaware limited liability

10



--------------------------------------------------------------------------------



 



company, substantially as described in the Pricing Disclosure Package and the
Final Memorandum.
     (cc) There are no legal or governmental proceedings pending or, to the
knowledge of the Partnership, threatened or contemplated, against either of the
Issuers or the Material Subsidiaries or any of their respective properties or
assets that would be required to be described in a prospectus pursuant to the
Act that are not described in the Offering Memorandum, nor are there any
agreements, contracts, indentures, leases or other instruments that would be
required to be described in a prospectus pursuant to the Act that are not
described in the Offering Memorandum. Except as set forth or contemplated in the
Pricing Disclosure Package and the Final Memorandum, to the knowledge of the
Partnership, no legal or governmental proceedings are pending or threatened to
which either of the Issuers or any of the Material Subsidiaries is a party or to
which the property or assets of the Issuers or any Material Subsidiary is
subject that, if determined adversely to the Issuers or the Material
Subsidiaries, could be reasonably expected to result, individually or in the
aggregate, in a Material Adverse Effect.
     (dd) The Partnership is in compliance in all material respects with all
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”).
     (ee) Except as would not, individually or in the aggregate, result in a
Material Adverse Effect: (i) the Partnership and the Material Subsidiaries are
and, during the relevant time periods specified in all applicable statutes of
limitation, have been in compliance with applicable Environmental Laws (as
defined below); (ii) the Partnership and the Material Subsidiaries have obtained
and are in compliance with all Permits (as defined below) required of them under
applicable Environmental Laws to conduct the Partnership’s business as presently
conducted; (iii) none of the Partnership or the Material Subsidiaries has
received any written notice of an action, suit, demand, claim, hearing, notice
of violation or investigation, or proceeding, which matter remains unresolved
and alleges liability of the Partnership or any Material Subsidiary under, or
violation by the Partnership or any Material Subsidiary of, any Environmental
Law, and to the knowledge of the Partnership, no facts, circumstances or
conditions exist that would reasonably be expected to result in the receipt of
such notice; and (iv) to the knowledge of the Partnership, there are no facts,
circumstances or conditions relating to the conduct of business of the
Partnership or any Material Subsidiary or to any properties or facilities owned,
leased or operated by any of them including, but not limited to, releases of
Hazardous Materials (as defined below) that would reasonably be expected to give
rise to liabilities or obligations under any Environmental Law.
     For purposes of this Agreement: (i) “Environmental Law” means all federal,
state and local laws, rules (including but not limited to rules of common law),
regulations, ordinances, orders, decrees and other legally-enforceable
requirements of any governmental entity relating to pollution, protection of
human health (to the extent relating to exposure to Hazardous Materials) or the
Environment, including those relating to the generation, storage, treatment,
disposal, transport or release of Hazardous Materials; (ii) “Hazardous
Materials” means any pollutant or contaminant, chemical,

11



--------------------------------------------------------------------------------



 



material, waste or substance in any form regulated under any applicable
Environmental Law including, but not limited to any: (A) “hazardous substance”
as defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; (B) “hazardous waste” as defined in the
Resource Conservation and Recovery Act, as amended; (C) petroleum or petroleum
product, natural gas, natural gas liquids, or crude oil or any fraction thereof;
(D) polychlorinated biphenyls; and (E) naturally occurring radioactive
materials; and (iii) “Permits” means any permit, authorization, license,
variance, and approvals required under applicable Environmental Law; (iv)
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
     (ff) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Issuers or the Material Subsidiaries that is pending or, to the
knowledge of the Partnership, threatened that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
     (gg) Except as disclosed in the Offering Memorandum, no proceedings for the
merger, consolidation, liquidation or dissolution of either of the Issuers or
the Material Subsidiaries or the sale of all or a material part of the assets of
either of the Issuers or the Material Subsidiaries or any material acquisition
by either of the Issuers or any Material Subsidiary are pending that would be
required by the Act to be disclosed in a prospectus included in a Registration
Statement on Form S-1 under the Act.
     (hh) (i) The Issuers and the Material Subsidiaries have not sustained,
since the date of the latest audited financial statements included in the
Offering Memorandum (exclusive of any amendment or supplement thereto), any loss
or interference with its business or properties from fire, explosion, flood,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, order or decree (whether domestic
or foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto) and (ii) since such date, there has not
occurred any change or development, in each case, that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
     (ii) Each of the Issuers and the Material Subsidiaries carries or is
entitled to the benefits of insurance relating to their assets, with financially
sound and reputable insurers, in such amounts and covering such risks as is
commercially reasonable, and all such insurance is in full force and effect.
Each of the Issuers and the Material Subsidiaries has no reason to believe that
it will not be able (i) to renew their existing insurance coverage relating to
their respective assets as and when such policies expire or (ii) to obtain
comparable coverage relating to their respective assets from similar
institutions as may be necessary or appropriate to conduct such business as now
conducted and at a cost that would not reasonably be expected to have a Material
Adverse Effect.

12



--------------------------------------------------------------------------------



 



     (jj) Except as disclosed in the Offering Memorandum, neither of the Issuers
nor any Material Subsidiary is subject to rate regulation under federal law.
     (kk) Each of the Issuers and each Material Subsidiary is in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which any Issuer or Material Subsidiary would have any liability,
excluding any reportable event for which a waiver could apply; none of the
Issuers or Material Subsidiaries expects to incur liability under (i) Title IV
of ERISA with respect to termination of, or withdrawal from, any “pension plan”
or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”).
Neither of the Issuers nor any Material Subsidiary maintains a “pension plan.”
     (ll) The Partnership and the Material Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Partnership’s and the Material Subsidiaries’
internal controls over financial reporting are effective and none of the
Partnership and the Material Subsidiaries is aware of any material weakness in
their internal control over financial reporting.
     (mm) (i) The Partnership has established and maintains disclosure controls
and procedures (to the extent required by and as such term is defined in
Rule 13a-15 under the Exchange Act), (ii) such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Partnership in the reports filed or to be filed or submitted under the
Exchange Act, as applicable, is accumulated and communicated to management of
the General Partner, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established to the extent required by Rule 13a-15 of the
Exchange Act.
     (nn) Neither of the Issuers nor any Guarantor is an “investment company” or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations thereunder.
     (oo) The descriptions of the Notes, the Indenture and the Registration
Rights Agreement contained in the Offering Memorandum are accurate in all
material respects.

13



--------------------------------------------------------------------------------



 



     (pp) No holder of securities of either of the Issuers or the Material
Subsidiaries will be entitled to have such securities registered under the
registration statements that may be required to be filed by the Issuers pursuant
to the Registration Rights Agreement other than as expressly permitted thereby.
     (qq) Immediately after the consummation of the transactions contemplated by
this Agreement, the fair value and present fair saleable value of the assets of
each of the Issuers and the Material Subsidiaries (each on a consolidated basis)
will exceed the sum of its stated liabilities and identified contingent
liabilities; neither of the Issuers nor the Material Subsidiaries (each on a
consolidated basis) is, nor will any of the Issuers nor any Material Subsidiary
(each on a consolidated basis) be, after giving effect to the execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby, (a) left with unreasonably small capital with
which to carry on its business as it is proposed to be conducted, (b) unable to
pay its debts (contingent or otherwise) as they mature or (c) otherwise
insolvent.
     (rr) None of the Issuers, any Material Subsidiary or any of their
respective Affiliates (as defined in Rule 501(b) of Regulation D under the Act)
has directly, or through any agent, (i) sold, offered for sale, solicited offers
to buy or otherwise negotiated in respect of, any “security” (as defined in the
Act) that is or could be integrated with the sale of the Notes in a manner that
would require the registration under the Act of the Notes or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(2) of the
Act. Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 8 hereof, it is not necessary in connection with the
offer, sale and delivery of the Notes to the Initial Purchasers or the
endorsement of the Guarantees by the Guarantors in the manner contemplated by
this Agreement to register any of the Notes under the Act or to qualify the
Indenture under the TIA.
     (ss) No securities of either of the Issuers or the Material Subsidiaries
are of the same class (within the meaning of Rule 144A under the Act) as the
Notes and listed on a national securities exchange registered under Section 6 of
the Exchange Act, or quoted in a U.S. automated inter-dealer quotation system.
     (tt) None of the Issuers or the Material Subsidiaries has taken, nor will
any of them take, directly or indirectly, any action designed to, or that would
constitute or that might be reasonably expected to result in, stabilization or
manipulation of the price of the Notes.
     (uu) None of the Issuers, the Material Subsidiaries, any of their
respective Affiliates or any person acting on its or their behalf (other than
the Initial Purchasers) has engaged in any directed selling efforts (as that
term is defined in Regulation S under the Act (“Regulation S”)) with respect to
the Notes; the Issuers, the Material Subsidiaries and their respective
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers) have complied with the offering restrictions requirement of
Regulation S.

14



--------------------------------------------------------------------------------



 



     (vv) There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in the United States in
connection with the execution and delivery of this Agreement or the issuance or
sale by the Issuers of the Notes.
     (ww) None of the Issuers, the Material Subsidiaries or, to the knowledge of
the Issuers, any director, officer, agent, employee or Affiliate of the Issuers
or any of the Material Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such Persons of
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Issuers, the
Material Subsidiaries and, to the knowledge of the Issuers, their Affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
     (xx) The operations of the Issuers and the Material Subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the U.S. PATRIOT Act, the rules and regulations thereunder,
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Issuers
or any of the Material Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Issuers, threatened.
     (yy) No Material Subsidiary is currently prohibited, directly or
indirectly, from paying any distributions to the Partnership, from making any
other distribution on such Subsidiary’s equity interests, from repaying to the
Partnership any loans or advances to such Subsidiary from the Partnership or
from transferring any of such Subsidiary’s property or assets to the Partnership
or any other Subsidiary of the Partnership, except (i) as described in or
contemplated by the Pricing Disclosure Package and the Final Memorandum,
(ii) arising under the Credit Agreement, (iii) such prohibitions mandated by the
laws of each such Subsidiary’s state of formation and the terms of any such
Subsidiary’s governing instruments and (iv) where such prohibition would not
reasonably be expected to have a Material Adverse Effect.
     (zz) None of the Issuers, the Material Subsidiaries or, to the knowledge of
the Issuers, any director, officer, agent, employee or Affiliate of the Issuers
or any of the Material Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”).

15



--------------------------------------------------------------------------------



 



     Any certificate signed by any officer of the Issuers or the Guarantors and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by each of the Issuers or each Guarantor to the Initial Purchasers as
to the matters covered thereby.
          Section 3. Purchase, Sale and Delivery of the Notes. On the basis of
the representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Issuers agree to issue
and sell to the Initial Purchasers, and the Initial Purchasers, acting severally
and not jointly, agree to purchase the Notes in the respective amounts set forth
on Schedule 1 hereto from the Issuers at 100% of their principal amount. One or
more certificates in global form for the Notes that the Initial Purchasers have
agreed to purchase hereunder, each in such principal amount as the Initial
Purchasers request upon notice to the Issuers at least 36 hours prior to the
Closing Date, shall be delivered by or on behalf of the Issuers to the Initial
Purchasers, against payment by or on behalf of the Initial Purchasers of the
purchase price therefor by wire transfer (same day funds), to such account or
accounts as the Partnership shall specify prior to the Closing Date, or by such
means as the parties hereto shall agree prior to the Closing Date. Such delivery
of and payment for the Notes shall be made at the offices of Vinson & Elkins
L.L.P., First City Tower, 1001 Fannin Street, Suite 2500, Houston, Texas at 9:00
A.M. Houston time, on August 13, 2010, or at such other place, time or date as
the Initial Purchasers, on the one hand, and the Issuers, on the other hand, may
agree upon, such time and date of delivery against payment being herein referred
to as the “Closing Date.”
          Section 4. Offering by the Initial Purchasers. The Initial Purchasers
propose to make an offering of the Notes at the price and upon the terms set
forth in the Pricing Disclosure Package and the Final Memorandum as soon as
practicable after this Agreement is entered into and as in the judgment of the
Initial Purchasers is advisable.
          Section 5. Covenants of the Issuers and the Guarantors. Each Issuer
and each Guarantor covenants and agrees with each of the Initial Purchasers as
follows:
          (a) Until the later of (i) the completion of the distribution of the
Notes by the Initial Purchasers and (ii) the Closing Date, the Issuers will not
amend or supplement the Pricing Disclosure Package or the Final Memorandum or
otherwise distribute or refer to any written communication (as defined under
Rule 405 of the Act) that constitutes an offer to sell or a solicitation of an
offer to buy the Notes (other than the Pricing Disclosure Package, the Recorded
Road Show and the Final Memorandum) unless the Initial Purchasers shall
previously have been advised and furnished a copy for a reasonable period of
time prior to the proposed amendment or supplement. The Issuers will promptly,
upon the reasonable request of the Initial Purchasers or counsel for the Initial
Purchasers, make any amendments or supplements to the Pricing Disclosure Package
and the Final Memorandum that may be necessary or advisable in connection with
the resale of the Notes by the Initial Purchasers.
          (b) The Issuers will cooperate with the Initial Purchasers in
arranging for the qualification of the Notes for offering and sale under the
securities or “Blue Sky” laws of such jurisdictions as the Initial Purchasers
may designate and will continue such

16



--------------------------------------------------------------------------------



 



qualifications in effect for as long as may be necessary to complete the resale
of the Notes; provided, however, that in connection therewith, the Issuers shall
not be required to qualify as a foreign limited partnership or corporation or to
execute a general consent to service of process in any jurisdiction or subject
itself to taxation in any such jurisdiction where it is not then so subject.
          (c) (1) If, at any time prior to the completion of the sale by the
Initial Purchasers of the Notes, any event occurs or information becomes known
as a result of which the Final Memorandum as then amended or supplemented would
include any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if for any other reason it is
necessary at any time to amend or supplement the Final Memorandum to comply with
applicable law, the Issuers will promptly notify the Initial Purchasers thereof
and will prepare, at the expense of the Partnership, an amendment or supplement
to the Final Memorandum that corrects such statement or omission or effects such
compliance and (2) if at any time prior to the Closing Date (i) any event shall
occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made , not misleading or any Issuer Written Communication would
conflict with the Pricing Disclosure Package as then amended or supplemented, or
(ii) it is necessary to amend or supplement any of the Pricing Disclosure
Package so that any of the Pricing Disclosure Package or any Issuer Written
Communication will comply with law, the Issuers will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(a) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Pricing Disclosure Package or any Issuer Written Communication (it
being understood that any such amendments or supplements may take the form of an
amended or supplemented Final Memorandum) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any Issuer Written Communication will not conflict with
the Pricing Disclosure Package or so that the Pricing Disclosure Package or any
Issuer Written Communication as so amended or supplemented will comply with law.
          (d) The Issuers will, without charge, provide to the Initial
Purchasers and to counsel for the Initial Purchasers as many copies of the
Pricing Disclosure Package, any Issuer Written Communication and the Final
Memorandum or any amendment or supplement thereto as the Initial Purchasers may
reasonably request.
          (e) The Partnership will apply the net proceeds from the sale of the
Notes as set forth under “Use of Proceeds” in the Pricing Disclosure Package and
the Final Memorandum.
          (f) Prior to the Closing Date, the Issuers will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Issuers for any period subsequent to the period
covered by the most

17



--------------------------------------------------------------------------------



 



recent financial statements appearing in the Pricing Disclosure Package and the
Final Memorandum; provided, however, that the Issuers do not need to furnish
such financial statements to the Initial Purchasers if they are available on the
Commission’s website.
          (g) None of the Issuers or any of its Affiliates that it controls
will, and the Issuers will use their commercially reasonable efforts to cause
their other Affiliates (other than Warburg Pincus LLC and its affiliates (other
than Targa Resources Investments Inc. and its subsidiaries)) not to, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Act) that could be integrated with the sale of the
Notes in a manner which would require the registration under the Act of the
Notes.
          (h) The Issuers will not, and will not permit any of their
subsidiaries or their respective Affiliates that they control or persons acting
on their behalf to, and the Issuers will use their commercially reasonable
efforts to cause their other Affiliates (other than Warburg Pincus LLC and its
affiliates (other than Targa Resources Investments Inc. and its subsidiaries))
not to, engage in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Act) in connection with the
offering of the Notes or in any manner involving a public offering within the
meaning of Section 4(2) of the Act.
          (i) For so long as any of the Notes remain outstanding, the Issuers
will make available at their expense, upon request, to any holder of such Notes
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless either of the Issuers is then subject to
Section 13 or 15(d) of the Exchange Act.
          (j) The Issuers will use their commercially reasonable best efforts to
permit the Notes to be eligible for clearance and settlement through The
Depository Trust Company.
          (k) During the period beginning on the date hereof and continuing to
the date that is 45 days after the Closing Date, without the prior written
consent of Banc of America Securities LLC, the Issuers will not offer, sell,
contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Issuers (or guaranteed by the Issuers) that are substantially
similar to the Notes.
          (l) In connection with Notes offered and sold in an offshore
transaction (as defined in Regulation S) the Issuers will not register any
transfer of such Notes not made in accordance with the provisions of
Regulation S and will not, except in accordance with the provisions of
Regulation S, if applicable, issue any such Notes in the form of definitive
securities.
          (m) None of the Issuers or any of their Affiliates that they control
will engage in any directed selling efforts (as that term is defined in
Regulation S) with respect to the Notes.

18



--------------------------------------------------------------------------------



 



          (n) For a period of one year (calculated in accordance with paragraph
(d) of Rule 144 under the Act) following the date any Notes are acquired by
either of the Issuers or any of their Affiliates, if the Notes are Registrable
Securities (as defined in the Registration Rights Agreement), neither of the
Issuers or any of their respective Affiliates that they control will sell any
such Notes.
          (o) For so long as any Notes are outstanding, the Issuers and the
Guarantors will conduct their operations in a manner that will not subject the
Issuers or any Guarantor to registration as an investment company under the
Investment Company Act.
          (p) Each Note will bear a legend substantially to the following effect
until such legend shall no longer be necessary or advisable because the Notes
are no longer subject to the restrictions on transfer described therein:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT WILL
NOT WITHIN [IN THE CASE OF NOTES SOLD IN RELIANCE ON RULE 144A: ONE YEAR] [IN
THE CASE OF NOTES SOLD IN RELIANCE ON REGULATION S: 40 DAYS] AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY
AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY (THE “RESALE RESTRICTION TERMINATION DATE”) RESELL OR OTHERWISE
TRANSFER THIS SECURITY EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF,
(B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON
ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING
CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER
OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR
THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) PURSUANT
TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE

19



--------------------------------------------------------------------------------



 



SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO
REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS SECURITY PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUERS SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS ANY OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION, NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AS USED HEREIN. THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER OR AN ISSUER ON OR AFTER THE RESALE RESTRICTION
TERMINATION DATE.”
          Section 6. Expenses. The Partnership agrees to pay all costs and
expenses incident to the performance of the Issuers’ and Guarantors’ obligations
under this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated pursuant to Section 11 hereof,
including all costs and expenses incident to (i) the printing, word processing
or other production of documents with respect to the transactions contemplated
hereby, including any costs of printing the Pricing Disclosure Package and the
Final Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Issuers, (iv) preparation (including printing), issuance and
delivery to the Initial Purchasers of the Notes, (v) the qualification of the
Notes under state securities and “Blue Sky” laws, including filing fees and fees
and disbursements of counsel for the Initial Purchasers relating thereto,
(vi) one half of the expenses in connection with the “roadshow” and any other
meetings with prospective investors in the Notes, (vii) fees and expenses of the
Trustee including fees and expenses of counsel, and (viii) any fees charged by
investment rating agencies for the rating of the Notes. If the sale of the Notes
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 7 hereof is not satisfied,
because this Agreement is terminated pursuant to Section 11(a)(i) or because of
any failure, refusal or inability on the part of the Issuers to perform all
obligations and satisfy all conditions on their part to be performed or
satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Issuers agree to promptly reimburse
the Initial Purchasers upon demand for all out-of-pocket expenses (including
reasonable fees, disbursements and charges of Baker Botts L.L.P., counsel for
the Initial Purchasers) that shall have been incurred by the Initial Purchasers
in connection with the proposed purchase and sale of the Notes.

20



--------------------------------------------------------------------------------



 



          Section 7. Conditions of the Initial Purchasers’ Obligations. The
obligation of the Initial Purchasers to purchase and pay for the Notes shall, in
their sole discretion, be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:
          (a) On the Closing Date, the Initial Purchasers shall have received
the opinion, dated as of the Closing Date and addressed to the Initial
Purchasers, of Vinson & Elkins L.L.P., counsel for the Issuers, in form and
substance satisfactory to counsel for the Initial Purchasers, to the effect
that:
     (i) Each of the Issuers and the Guarantors (other than Targa Liquids
Marketing and Trade, a Delaware general partnership) has been duly incorporated,
formed or organized, as the case may be, and is validly existing as a limited
partnership, limited liability company or corporation, as applicable, and is in
good standing under the laws of its respective jurisdiction of incorporation,
formation or organization with full power and authority necessary to own or
lease its properties and to conduct its business, in each case as described in
the Pricing Disclosure Package and the Final Memorandum in all material
respects.
     (ii) The Partnership has the authorized, issued and outstanding
capitalization set forth in the Pricing Disclosure Package and the Final
Memorandum as of the dates specified therein; all of the issued and outstanding
equity interests (other than general partner interests) of each of the
Partnership, Finance Co and each Guarantor have been duly authorized and validly
issued (in accordance with the Organizational Documents of each such entity),
are fully paid (in the case of an interest in a limited partnership or limited
liability company, to the extent required under the Organizational Documents of
such entity) and nonassessable (except (1) in the case of an interest in a
Delaware limited partnership or Delaware limited liability company, as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act or Sections 18-607 and 18-804 of the Delaware LLC Act, as applicable,
(2) in the case of an interest in a limited partnership or limited liability
company formed under the laws of another domestic state, as such
nonassessability may be affected by similar provisions of such state’s limited
partnership or limited liability company statute, as applicable) and, to our
knowledge, were not issued in violation of any preemptive or similar right; all
of the issued and outstanding equity interests (other than general partner
interests) of Finance Co and each Guarantor are owned, directly or indirectly,
by the Partnership, free and clear of all Liens (other than (i) those created by
or arising under the corporate, limited liability company or partnership laws of
the jurisdiction of formation or incorporation of such Subsidiary, as the case
may be; (ii) restrictions on transferability and other Liens described in the
Pricing Disclosure Package, the Final Memorandum or the Organizational
Documents; (iii) those arising under the Credit Agreement; and (iv) those
imposed by the Act and the securities or “Blue Sky” laws of certain
jurisdictions) (A) in respect of which a financing statement under the Uniform
Commercial Code of the States of Delaware naming the Partnership as debtor or,
in the case of equity interests of a Guarantor owned directly by one or more
other Guarantor, naming any such other Guarantor as debtor(s), is on file as of
a recent

21



--------------------------------------------------------------------------------



 



date in the office of the Secretary of State of the State of Delaware or (B)
otherwise known to such counsel, without independent investigation.
     (iii) The Issuers and each Guarantor have all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of their obligations under the Indenture, the Notes, the
Exchange Notes and the Private Exchange Notes; the Indenture meets the
requirements for qualification under the TIA; the Indenture has been duly and
validly authorized by the Issuers and each Guarantor and, when duly executed and
delivered by the Issuers and each Guarantor (assuming the due authorization,
execution and delivery thereof by the Trustee), will constitute the valid and
legally binding agreement of the Issuers and each Guarantor, enforceable against
the Issuers and each Guarantor in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.
     (iv) The Notes have each been duly and validly authorized by the Issuers
and, when duly executed and delivered by the Issuers and paid for by the Initial
Purchasers in accordance with the terms of this Agreement (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute the valid and legally binding obligations of the
Issuers, entitled to the benefits of the Indenture, and enforceable against the
Issuers in accordance with their terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.
     (v) The Guarantees have been duly and validly authorized by the Guarantors
and when the Notes have been paid for by the Initial Purchasers in accordance
with the terms of this Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and due authentication of the Notes by
the Trustee in accordance with the Indenture), will constitute the valid and
legally binding obligations of the Guarantors, entitled to the benefits of the
Indenture, and enforceable against the Guarantors in accordance with their
terms, except that the enforcement thereof may be subject to the Enforceability
Exceptions
     (vi) The Exchange Notes and the Private Exchange Notes have been duly and
validly authorized by the Issuers, and if and when the Exchange Notes and the
Private Exchange Notes are duly executed and delivered by the Issuers in
accordance with the terms of the Registration Rights Agreement and the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee and due authentication and delivery of the Exchange Notes and the
Private Exchange Notes by the Trustee in accordance with the Indenture), will
constitute the valid and legally binding obligations of the Issuers, entitled to
the benefits of the Indenture, and enforceable against the Issuers in accordance
with their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

22



--------------------------------------------------------------------------------



 



     (vii) The Issuers and the Guarantors have all requisite partnership,
limited liability company or corporate power and authority to execute, deliver
and perform their obligations under the Registration Rights Agreement; the
Registration Rights Agreement has been duly and validly authorized by the
Issuers and the Guarantors and, when duly executed and delivered by the Issuers
and the Guarantors (assuming due authorization, execution and delivery thereof
by the Initial Purchasers), will constitute the valid and legally binding
agreement of the Issuers and the Guarantors, enforceable against the Issuers and
the Guarantors in accordance with its terms, except that (A) the enforcement
thereof may be subject to the Enforceability Exceptions and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.
     (viii) The Issuers and Guarantors have all requisite corporate, partnership
or limited liability company power and authority to execute, deliver and perform
their obligations under this Agreement and to consummate the transactions
contemplated hereby; this Agreement and the consummation by the Issuers and the
Guarantors of the transactions contemplated hereby have been duly and validly
authorized by the Issuers and Guarantors. This Agreement has been duly executed
and delivered by the Issuers and the Guarantors.
     (ix) The Dropdown Agreement has been duly authorized, executed and
delivered by Targa Versado Holdings LP and the Partnership and is a valid and
legally binding agreement of Targa Versado Holdings LP and the Partnership,
enforceable against Targa Versado Holdings LP and the Partnership in accordance
with its terms; except that (A) the enforcement thereof may be subject to the
Enforceability Exceptions and (B) any rights toindemnity, contribution and
exoneration provisions contained in any of such agreements may be limited by
applicable laws and public policy.
     (x) The descriptions of the Indenture, the Notes and the Registration
Rights Agreement contained in the Pricing Disclosure Package and the Final
Memorandum are accurate in all material respects.
     (xi) The execution, delivery and performance of this Agreement, the
Indenture, the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and sale of the Notes to the Initial Purchasers) will not constitute or
result in a breach or a default under (or an event that with notice or passage
of time or both would constitute a default under) any of (i) the terms or
provisions of any Contract listed on Annex II hereto, (ii) the Organizational
Documents of any of the Issuers or the Guarantors, or (iii) any statute,
judgment, decree, order, rule or regulation (excluding any securities laws,
rules or regulations) known to such counsel to be applicable to the Issuers or
any of the Guarantors or any of their respective properties or assets, except,
with respect to clauses (i) and (iii) only, for any such conflict, breach or
violation that could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

23



--------------------------------------------------------------------------------



 



     (xii) No consent, approval, authorization or order of any governmental
authority is required for the issuance and sale by the Issuers of the Notes to
the Initial Purchasers or the consummation by the Issuers of the other
transactions contemplated hereby, except such as may be required under Blue Sky
laws, as to which such counsel need express no opinion, and those which have
previously been obtained.
     (xiii) None of the Issuers or the Guarantors is, or immediately after the
sale of the Notes to be sold hereunder and the application of the proceeds from
such sale (as described in the Pricing Disclosure Package and the Final
Memorandum under the caption “Use of Proceeds”) will be, an “investment company”
as such term is defined in the Investment Partnership Act of 1940, as amended.
     (xiv) No registration under the Act of the Notes is required in connection
with the sale of the Notes to the Initial Purchasers or in connection with the
initial resale of the Notes by the Initial Purchasers, in each case as
contemplated by this Agreement and the Pricing Disclosure Package and the Final
Memorandum, and prior to the commencement of the Exchange Offer (as defined in
the Registration Rights Agreement) or the effectiveness of the Shelf
Registration Statement (as defined in the Registration Rights Agreement), the
Indenture is not required to be qualified under the TIA.
          At the time the foregoing opinion is delivered, Vinson & Elkins L.L.P.
shall additionally state that it has participated in conferences with officers
and other representatives of the Issuers, representatives of the independent
registered public accountants for the Issuers, representatives of the Initial
Purchasers and counsel for the Initial Purchasers, at which conferences the
contents of the Pricing Disclosure Package and the Final Memorandum and related
matters were discussed, and, although it has not independently verified and is
not passing upon and assumes no responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package or the
Final Memorandum (except to the extent specified in subsection 7(a)(x)), no
facts have come to its attention which lead it to believe that the Pricing
Disclosure Package, as of the Time of Execution or at the Closing Date, or that
the Final Memorandum, as of its date or at the Closing Date, contained an untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading (it being understood that such firm need make no
comment with respect to the financial statements and related notes thereto and
the other financial and accounting data derived from the Issuers’ books and
records included in the Pricing Disclosure Package or the Final Memorandum).
          The opinion and advice of Vinson & Elkins L.L.P. described in this
Section 7 shall be rendered to the Initial Purchasers at the request of the
Partnership and shall so state therein.
          (b) On the Closing Date, the Initial Purchasers shall have received
the opinion, in form and substance satisfactory to the Initial Purchasers, dated
as of the Closing Date and addressed to the Initial Purchasers, of Baker Botts
L.L.P., counsel for the Initial

24



--------------------------------------------------------------------------------



 



Purchasers, with respect to certain legal matters relating to this Agreement and
such other related matters as the Initial Purchasers may reasonably require. In
rendering such opinion, Baker Botts L.L.P. shall have received and may rely upon
such certificates and other documents and information as it may reasonably
request to pass upon such matters.
          (c) On the date hereof, the Initial Purchasers shall have received
from the Independent Accountants a comfort letter dated the date hereof, in form
and substance satisfactory to counsel for the Initial Purchasers with respect to
the audited and any unaudited financial information in the Pricing Disclosure
Package. On the Closing Date, the Initial Purchasers shall have received from
the Independent Accountants a comfort letter dated the Closing Date, in form and
substance satisfactory to counsel for the Initial Purchasers, which shall refer
to the comfort letter dated the date hereof and reaffirm or update as of a more
recent date, the information stated in the comfort letter dated the date hereof
and similarly address the audited and any unaudited financial information in the
Final Memorandum.
          (d) The representations and warranties of the Issuers and the
Guarantors contained in this Agreement shall be true and correct on and as of
the Time of Execution and on and as of the Closing Date as if made on and as of
the Closing Date; the statements of the Issuers’ officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct on and as of the date made and on and as of the Closing Date; the
Issuers shall have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date; and, except as described in the Pricing Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), subsequent to the date of the most recent financial statements in
such Pricing Disclosure Package and the Final Memorandum, there shall have been
no event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
          (e) The sale of the Notes hereunder shall not be enjoined (temporarily
or permanently) on the Closing Date.
          (f) Subsequent to the date of the most recent financial statements in
the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), none of the Issuers or
any of the Material Subsidiaries shall have sustained any loss or interference
with respect to its business or properties from fire, flood, hurricane, accident
or other calamity, whether or not covered by insurance, or from any strike,
labor dispute, slow down or work stoppage or from any legal or governmental
proceeding, order or decree, which loss or interference, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect.
          (g) The Initial Purchasers shall have received:

25



--------------------------------------------------------------------------------



 



     (x) a certificate, dated the Closing Date, signed by the President or any
Executive Vice President and the Chief Financial Officer of the General Partner,
to the effect that:
     (i) the representations and warranties of the Partnership and the
Guarantors contained in this Agreement are true and correct on and as of the
Time of Execution and on and as of the Closing Date, and the Partnership and the
Guarantors have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date;
     (ii) at the Closing Date, since the date hereof or since the date of the
most recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and
     (iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently); and
     (y) a certificate, dated the Closing Date, signed by the President or any
Executive Vice President and the Chief Financial Officer of Finance Co, to the
effect that:
     (i) the representations and warranties of Finance Co contained in this
Agreement are true and correct on and as of the Time of Execution and on and as
of the Closing Date, and Finance Co has performed all covenants and agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date;
     (ii) at the Closing Date, since the date hereof or since the date of the
most recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and
     (iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).
          (h) On the Closing Date, the Initial Purchasers shall have received
the Registration Rights Agreement executed by the Issuers and the Guarantors and
such agreement shall be in full force and effect.
          On or before the Closing Date, the Initial Purchasers and counsel for
the Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Issuers and the Guarantors as they
shall have heretofore reasonably requested from the Issuers.

26



--------------------------------------------------------------------------------



 



          All such documents, opinions, certificates, letters, schedules or
instruments delivered pursuant to this Agreement will comply with the provisions
hereof only if they are reasonably satisfactory in all material respects to the
Initial Purchasers and counsel for the Initial Purchasers. The Issuers shall
furnish to the Initial Purchasers such conformed copies of such documents,
opinions, certificates, letters, schedules and instruments in such quantities as
the Initial Purchasers shall reasonably request.
          Section 8. Offering of Notes; Restrictions on Transfer.
          (a) Each of the Initial Purchasers agrees with the Issuers (as to
itself only) that (i) it has not and will not solicit offers for, or offer or
sell, the Notes by any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Act; and (ii) it has
and will solicit offers for the Notes only from, and will offer the Notes only
to (A) in the case of offers inside the United States, persons whom the Initial
Purchasers reasonably believe to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to the Initial Purchasers that
each such account is a QIB, to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A, and, in each case, in
transactions under Rule 144A and (B) in the case of offers outside the United
States, to persons other than U.S. persons (“non-U.S. purchasers,” which term
shall include dealers or other professional fiduciaries in the United States
acting on a discretionary basis for non-U.S. beneficial owners (other than an
estate or trust)); provided, however, that, in the case of this clause (B), in
purchasing such Notes such persons are deemed to have represented and agreed as
provided under the caption “Notice to Investors” contained in the Pricing
Disclosure Package and the Final Memorandum.
          (b) Each of the Initial Purchasers represents and warrants (as to
itself only) that (1) it is a QIB and (2) with respect to offers and sales
outside the United States that (i) it has and will comply with all applicable
laws and regulations in each jurisdiction in which it acquires, offers, sells or
delivers Notes or has in its possession or distributes any Pricing Disclosure
Package or Final Memorandum or any such other material, in all cases at its own
expense; (ii) the Notes have not been and will not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S under the Act or pursuant to an exemption from the
registration requirements of the Act; and (iii) it has offered the Notes and
will offer and sell the Notes (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 of Regulation S and,
accordingly, neither it nor any persons acting on its behalf have engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Notes, and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S.
          (c) Each Initial Purchaser, severally and not jointly, represents and
warrants and agrees with the Issuers that:
     (i) in relation to each Member State (each, a “Relevant Member State”) of
the European Economic Area that has implemented Directive 2003/71/EC

27



--------------------------------------------------------------------------------



 



(including any relevant implementing measure in each Relevant Member State, the
“Prospectus Directive”), with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Notes to
the public (as such expression is defined in Section 17) in that Relevant Member
State prior to the publication of a prospectus in relation to the Notes that has
been approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Notes to the public in that
Relevant Member State at any time: (A) to legal entities which are authorized or
regulated to operate in the financial markets or, if not so authorized or
regulated, whose corporate purpose is solely to invest in securities; (B) to any
legal entity which has two or more of (1) an average of at least 250 employees
during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated accounts; or (C) in any other circumstances
which do not require the publication by the Issuers of a prospectus pursuant to
Article 3 of the Prospectus Directive;
     (ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Notes in circumstances in which Section 21(1) of the FSMA
does not apply to the Issuers; and
     (iii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.
          Terms used in this Section 8 and not defined in this Agreement have
the meanings given to them in Regulation S.
          Section 9. Indemnification and Contribution.
          (a) The Issuers and the Guarantors, jointly and severally, agree to
indemnify and hold harmless the Initial Purchasers, their directors, officers,
affiliates and each person, if any, who controls any Initial Purchaser within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act against
any losses, claims, damages or liabilities to which any Initial Purchaser, any
such director, officer, affiliate or controlling person may become subject under
the Act, the Exchange Act or otherwise, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the following:
     (i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication,

28



--------------------------------------------------------------------------------



 



the Recorded Road Show or Final Memorandum or any amendment or supplement
thereto; or
     (ii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication, the Recorded Road Show or the Final
Memorandum or any amendment or supplement thereto, a material fact necessary to
make the statements therein not misleading;
and will reimburse, as incurred, the Initial Purchasers, any such director,
officer, affiliate and controlling person for any legal or other expenses
reasonably incurred by the Initial Purchasers, their directors, officers,
affiliates or controlling persons in connection with investigating, defending
against or appearing as a third-party witness in connection with any such loss,
claim, damage, liability or action; provided, however, neither the Issuers nor
the Guarantors will be liable in any such case to the extent that any such loss,
claim, damage, or liability arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or Final Memorandum or any amendment or supplement thereto in
reliance upon and in conformity with written information concerning such Initial
Purchaser furnished to the Partnership by the Initial Purchasers through Banc of
America Securities LLC specifically for use therein. The indemnity provided for
in this Section 9 will be in addition to any liability that the Partnership may
otherwise have to the indemnified parties. Neither the Issuers nor the
Guarantors will be liable under this Section 9 for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld.
          (b) Each Initial Purchaser, severally and not jointly, agrees to
indemnify and hold harmless each of the Issuers and Guarantors, and their
respective directors, officers and each person, if any, who controls the Issuers
or Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which the
Issuers or Guarantors or any such director, officer or controlling person may
become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Pricing Disclosure Package or Final Memorandum or
any amendment or supplement thereto, or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning the Initial Purchasers, furnished to the Issuers and Guarantors by
the Initial Purchasers through Banc of America Securities LLC specifically for
use therein; and subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any legal or other expenses reasonably
incurred by the Issuers or Guarantors or any such director, officer or
controlling person in connection with investigating or defending against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action in respect thereof. The indemnity provided for in
this Section 9 will be in addition to any liability that the Initial Purchasers
may otherwise have to the indemnified parties. The Initial Purchasers shall not
be liable under this Section 9 for any settlement of any claim or action
effected without their consent, which shall not be unreasonably withheld.

29



--------------------------------------------------------------------------------



 



          (c) Promptly after receipt by an indemnified party under this
Section 9 of notice of the commencement of any action for which such indemnified
party is entitled to indemnification under this Section 9, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under this Section 9, notify the indemnifying party of the commencement
thereof in writing; but the omission to so notify the indemnifying party
(i) will not relieve it from any liability under paragraph (a) or (b) above
unless and to the extent such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraphs (a) and
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party; provided, however, that if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 9 or the Issuers and Guarantors in the case of
paragraph (b) of this Section 9, representing the indemnified parties under such
paragraph (a) or paragraph (b), as the case may be, who are parties to such
action or actions) or (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party. All fees and expenses reimbursed pursuant to this paragraph
(c) shall be reimbursed as they are incurred. After such notice from the
indemnifying party to such indemnified party, the indemnifying party will not be
liable for the costs and expenses of any settlement of such action effected by
such indemnified party without the prior written consent of the indemnifying
party (which consent shall not be unreasonably withheld), unless such
indemnifying party waived in writing its rights under this Section 9, in which
case the indemnified party may effect such a settlement without such consent. No
indemnifying party shall, without the prior written consent

30



--------------------------------------------------------------------------------



 



of the indemnified party, effect any settlement or compromise of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party, or indemnity could have been sought hereunder by any indemnified
party, unless such settlement (A) includes an unconditional written release of
the indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.
          (d) In circumstances in which the indemnity agreement provided for in
the preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same proportion as the total proceeds from
the offering (before deducting expenses) received by the Issuers and Guarantors
bear to the total discounts and commissions received by such Initial Purchaser.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers and Guarantors on the one hand, or such
Initial Purchaser on the other, the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission
or alleged statement or omission, and any other equitable considerations
appropriate in the circumstances. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (d).
Notwithstanding any other provision of this paragraph (d), no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact, and no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Initial Purchasers are several and not
joint. For purposes of this paragraph (d), each director, officer and affiliate
of the Initial Purchasers and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Initial
Purchasers, and each director of either of the Issuers or any of the Guarantors,
each officer of either of the Issuers or any of the Guarantors and each person,
if any, who controls either of the Issuers or any of the Guarantors

31



--------------------------------------------------------------------------------



 



within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Partnership.
          Section 10. Survival Clause. The respective representations,
warranties, agreements, covenants, indemnities and other statements of each of
the Issuers, Guarantors, their respective officers and the Initial Purchasers
set forth in this Agreement or made by or on behalf of them pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of any of the Issuers, Guarantors, any of
their respective officers or directors, the Initial Purchasers, any of their
officers, directors, affiliates or controlling persons referred to in Section 9
hereof and (ii) delivery of and payment for the Notes. The respective
agreements, covenants, indemnities and other statements set forth in Sections 6,
9, 10 and 15 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.
          Section 11. Termination.
          (a) This Agreement may be terminated in the sole discretion of the
Initial Purchasers by notice to the Issuers given prior to the Closing Date in
the event that the Issuers shall have failed, refused or been unable to perform
all obligations and satisfy all conditions on its part to be performed or
satisfied hereunder at or prior thereto or, if, after the date hereof and at or
prior to the Closing Date,
     (i) trading in securities of the Partnership shall have been suspended by
the Commission or the New York Stock Exchange;
     (ii) there shall have been, in the sole judgment of the Initial Purchasers,
any event or development that, individually or in the aggregate, has or could be
reasonably likely to have a Material Adverse Effect (including without
limitation a change in control of the Issuers or the Guarantors), except in each
case as described in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto);
     (iii) trading in securities generally on the New York Stock Exchange,
American Stock Exchange or the NASDAQ Stock Market LLC shall have been suspended
or materially limited or minimum or maximum prices shall have been established
on any such exchange or market;
     (iv) a banking moratorium shall have been declared by New York or United
States authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred;
     (v) there shall have been (A) an outbreak or escalation of hostilities
between the United States and any foreign power or (B) an outbreak or escalation
of any other insurrection or armed conflict involving the United States or any
other national or international calamity or emergency, which in the case of
(A) and (B) above and in the sole judgment of the Initial Purchasers, makes it
impracticable or inadvisable to proceed with the offering or the delivery of the

32



--------------------------------------------------------------------------------



 



Notes as contemplated by the Pricing Disclosure Package and the Final
Memorandum; or
     (vi) any securities of the Partnership shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Partnership (other than an announcement with positive implications of a possible
upgrading).
          (b) Termination of this Agreement pursuant to this Section 11 shall be
without liability of any party to any other party except as provided in
Section 10 hereof.
          Section 12. Information Supplied by the Initial Purchasers. The
statements set forth in the last paragraph on the front cover page (as such
paragraph is supplemented by the item on Annex A) and in the third paragraph,
the second and third sentences of the fourth paragraph, the third sentence of
the fifth paragraph, the seventh and eighth paragraphs, the fifth sentence of
the twentieth paragraph and the twenty-first paragraph under the heading “Plan
of Distribution” in the Preliminary Memorandum and the Final Memorandum (to the
extent such statements relate to the Initial Purchaser) constitute the only
information furnished by the Initial Purchasers to the Issuers for the purposes
of Sections 2(a) and 9 hereof.
          Section 13. Notices. All communications hereunder shall be in writing
and, if sent to the Initial Purchasers, shall be mailed or delivered to Banc of
America Securities LLC, One Bryant Park, New York, NY 10036, Attention: Legal
Department; if sent to the Partnership, shall be mailed or delivered to the
Partnership at 1000 Louisiana, Suite 4300, Houston, Texas 77002, Attention:
Chief Financial Officer; with a copy to Vinson & Elkins L.L.P., First City
Tower, 1001 Fannin Street, Suite 2500, Houston, Texas 77002, Attention:
Christopher S. Collins.
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; and one business day
after being timely delivered to a next-day air courier.
          Section 14. Successors. This Agreement shall inure to the benefit of
and be binding upon the Initial Purchasers, the Issuers and their respective
successors and legal representatives, and nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained; this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Issuers contained in Section 9 of this Agreement
shall also be for the benefit of any person or persons who control the Initial
Purchasers within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act and (ii) the indemnities of the Initial Purchasers contained in
Section 9 of this Agreement shall also be for the benefit of the directors of
the Issuers, their officers and any person or persons who control the Issuers
within the meaning of Section 15 of the Act or

33



--------------------------------------------------------------------------------



 



Section 20 of the Exchange Act. No purchaser of Notes from the Initial
Purchasers will be deemed a successor because of such purchase.
          Section 15. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY
PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.
          Section 16. No Advisory or Fiduciary Responsibility. The Issuers
acknowledge and agree that (i) the purchase and sale of the Notes pursuant to
this Agreement is an arm’s-length commercial transaction between the Issuers, on
the one hand, and the Initial Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Initial
Purchaser is acting solely as a principal and not the agent or fiduciary of any
of the Issuers, (iii) no Initial Purchaser has assumed an advisory or fiduciary
responsibility in favor of any of the Issuers with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising any of the Issuers on
other matters) or any other obligation to the Issuers except the obligations
expressly set forth in this Agreement and (iv) each of the Issuers has consulted
its own legal and financial advisors to the extent it deemed appropriate. Each
of the Issuers agrees that it will not claim that any Initial Purchaser has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any of the Issuers, in connection with such transaction or the
process leading thereto.
          Section 17. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

34



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth our understanding, please
indicate your acceptance thereof in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Issuers
and the Initial Purchasers.

            Very truly yours,

TARGA RESOURCES PARTNERS LP
      By:   Targa Resources GP LLC,         Its general partner             
By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer     
TARGA RESOURCES PARTNERS FINANCE CORPORATION
      By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer     
TARGA DOWNSTREAM LP
      By:   Targa Downstream GP LLC,         Its General Partner             
By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer   

S-1



--------------------------------------------------------------------------------



 



           

TARGA LIQUIDS MARKETING AND TRADE
      By:   Targa Downstream LP,         Its Managing Partner              By:  
Targa Downstream GP LLC,         Its General Partner              By:   /s/
Jeffrey J. McParland         Name:   Jeffrey J. McParland        Title:  
Executive Vice President and Chief Financial Officer        TARGA LSNG LP
      By:   Targa LSNG GP LLC,         Its General Partner              By:  
/s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland        Title:  
Executive Vice President and Chief Financial Officer        TARGA MIDSTREAM
SERVICES LIMITED PARTNERSHIP
      By:   Targa Resources Texas GP LLC,         Its General Partner           
  By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer   

S-2



--------------------------------------------------------------------------------



 



           

TARGA NORTH TEXAS LP
      By:   Targa North Texas GP LLC,         Its General Partner             
By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer     
TARGA PERMIAN LP
      By:   Targa Resources Texas GP LLC,         Its General Partner           
  By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer        TARGA
RESOURCES OPERATING LP
      By:   Targa Resources Operating GP LLC,         Its General Partner       
      By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer   

S-3



--------------------------------------------------------------------------------



 



           

TARGA STRADDLE LP
      By:   Targa Straddle GP LLC,         Its General Partner             
By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer     
TARGA TEXAS FIELD SERVICES LP
      By:   Targa Resources Texas GP LLC,         Its General Partner           
  By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J. McParland       
Title:   Executive Vice President and Chief Financial Officer   

S-4



--------------------------------------------------------------------------------



 



         

           

MIDSTREAM BARGE COMPANY LLC
TARGA CO-GENERATION LLC
TARGA DOWNSTREAM GP LLC
TARGA GAS MARKETING LLC
TARGA INTRASTATE PIPELINE LLC
TARGA LIQUIDS GP LLC
TARGA LOUISIANA FIELD SERVICES LLC
TARGA LOUISIANA INTRASTATE LLC
TARGA LSNG GP LLC
TARGA MLP CAPITAL LLC
TARGA NGL PIPELINE COMPANY LLC
TARGA NORTH TEXAS GP LLC
TARGA PERMIAN INTRASTATE LLC
TARGA RESOURCES OPERATING GP LLC
TARGA RESOURCES TEXAS GP LLC
TARGA RETAIL ELECTRIC LLC
TARGA SPARTA LLC
TARGA STRADDLE GP LLC
TARGA TRANSPORT LLC
              By:   /s/ Jeffrey J. McParland         Name:   Jeffrey J.
McParland        Title:   Executive Vice President and Chief Financial Officer 
 

S-5



--------------------------------------------------------------------------------



 



         

The foregoing Agreement is hereby
confirmed and accepted as of the date
first above written.
BANC OF AMERICA SECURITIES LLC
on behalf of itself and the other
Initial Purchasers

              By:   /s/ Jim Mercurio       Name:   Jim Mercurio      Title:  
Managing Director   

S-1



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

          Initial Purchaser   Principal Amount of Notes  
Banc of America Securities LLC
  $ 62,500,000  
Deutsche Bank Securities Inc.
    31,250,000  
J.P. Morgan Securities Inc.
    31,250,000  
RBS Securities Inc.
    31,250,000  
Wells Fargo Securities, LLC
    31,250,000  
Barclays Capital, Inc.
    12,500,000  
UBS Securities LLC
    12,500,000  
RBC Capital Markets Corporation
    12,500,000  
BNP Paribas Securities Corp.
    5,000,000  
BBVA Securities Inc.
    5,000,000  
Daiwa Capital Markets America Inc.
    3,750,000  
Comerica Securities, Inc.
    3,750,000  
ING Financial Markets LLC
    3,750,000  
U.S. Bancorp Investments, Inc.
    3,750,000  
 
     
Total
  $ 250,000,000  
 
     

Schedule 1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Jurisdiction of Formation for the Partnership and General Partner

      Name   Jurisdiction of Organization
Targa Resources Partners LP
  Delaware
Targa Resources GP LLC
  Delaware

Subsidiaries of the Partnership

      Name   Jurisdiction of Organization
Cedar Bayou Fractionators, L.P.
  Delaware
Downstream Energy Ventures Co., L.L.C.
  Delaware
Midstream Barge Company LLC
  Delaware
Targa Canada Liquids Inc.
  British Columbia, Canada
Targa Co-Generation LLC
  Delaware
Targa Downstream GP LLC
  Delaware
Targa Downstream LP
  Delaware
Targa Gas Marketing LLC
  Delaware
Targa Intrastate Pipeline LLC
  Delaware
Targa Liquids GP LLC
  Delaware
Targa Liquids Marketing and Trade
  Delaware
Targa Louisiana Field Services LLC
  Delaware
Targa Louisiana Intrastate LLC
  Delaware
Targa LSNG GP LLC
  Delaware
Targa LSNG LP
  Delaware
Targa Midstream Services Limited Partnership
  Delaware
Targa MLP Capital LLC
  Delaware
Targa NGL Pipeline Company LLC
  Delaware
Targa North Texas GP LLC
  Delaware
Targa North Texas LP
  Delaware
Targa Permian Intrastate LLC
  Delaware
Targa Permian LP
  Delaware
Targa Resources Operating GP LLC
  Delaware
Targa Resources Operating LP
  Delaware
Targa Resources Partners Finance Corporation
  Delaware
Targa Resources Texas GP LLC
  Delaware
Targa Retail Electric LLC
  Delaware
Targa Sparta LLC
  Delaware
Targa Straddle GP LLC
  Delaware
Targa Straddle LP
  Delaware
Targa Texas Field Services LP
  Delaware
Targa Transport LLC
  Delaware
Warren Petroleum Company LLC
  Delaware

Schedule 2-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Non-Guarantor Subsidiaries

      Name   Jurisdiction of Organization
Cedar Bayou Fractionators, L.P.
  Delaware
Downstream Energy Ventures Co., L.L.C.
  Delaware
Targa Canada Liquids Inc.
  British Columbia, Canada
Targa Resources Partners Finance Corporation
  Delaware
Warren Petroleum Company LLC
  Delaware

Schedule 3-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Guarantors

      Name   Jurisdiction of Organization
Midstream Barge Company LLC
  Delaware
Targa Co-Generation LLC
  Delaware
Targa Downstream GP LLC
  Delaware
Targa Downstream LP
  Delaware
Targa Gas Marketing LLC
  Delaware
Targa Intrastate Pipeline LLC
  Delaware
Targa Liquids GP LLC
  Delaware
Targa Liquids Marketing and Trade
  Delaware
Targa Louisiana Field Services LLC
  Delaware
Targa Louisiana Intrastate LLC
  Delaware
Targa LSNG GP LLC
  Delaware
Targa LSNG LP
  Delaware
Targa Midstream Services Limited Partnership
  Delaware
Targa MLP Capital LLC
  Delaware
Targa NGL Pipeline Company LLC
  Delaware
Targa North Texas GP LLC
  Delaware
Targa North Texas LP
  Delaware
Targa Permian Intrastate LLC
  Delaware
Targa Permian LP
  Delaware
Targa Resources Operating GP LLC
  Delaware
Targa Resources Operating LP
  Delaware
Targa Resources Texas GP LLC
  Delaware
Targa Retail Electric LLC
  Delaware
Targa Sparta LLC
  Delaware
Targa Straddle GP LLC
  Delaware
Targa Straddle LP
  Delaware
Targa Texas Field Services LP
  Delaware
Targa Transport LLC
  Delaware

Schedule 4-1

 



--------------------------------------------------------------------------------



 



ANNEX A
Supplement Dated August 10, 2010 to Preliminary Offering Memorandum Dated
August 9, 2010.
Annex A-1

 



--------------------------------------------------------------------------------



 



ANNEX II

1.   Amended and Restated Credit Agreement, dated July 19, 2010, among Targa
Resources Partners LP, as Borrower, Bank of America, N.A., as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer, Wells Fargo Bank,
National Association, and The Royal Bank of Scotland plc, as Co-Syndication
Agents, Deutsche Bank Securities Inc. and Barclays Bank PLC as the
Co-Documentation Agents and the other lenders party thereto

2.   Indenture dated June 18, 2008, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and U.S.
Bank National Association, as supplemented

3.   Indenture dated as of July 6, 2009, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

Annex II-1

 